DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 103(a) rejection of claims 1-2,5-6,10-15,17-19 unpatentable over Roberts et al. in view of Nakatani has been repeated as previously made in office action 1/19/21. 
Rejections Withdrawn
2.	The 35 U.S.C. 103(a) rejection of claim 8 unpatentable over Roberts et al. in view of Yamagishi et al. has been withdrawn due to applicant’s argument field on 3/25/21.
Allowable Subject Matter
Claim 16 is allowed.
Claims 8,20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fail to teach or suggest the active material wherein the repeating unit comprises a structure represented by structure 65, 49 and 50 as shown in claims 8, 20 and 21. 
Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. 
Nakatani is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Roberts et al.’s energy storage device discloses an electrode comprising a redox polymer that is an electroactive conductive polymer (paragraph 0076) but fail to disclose the conductive polymer of general formula 4 and 5.  Nakatani teaches a conductive layer comprising the conductive polymer of general formula 4 and 5 on an electrode of a device which is a charge injection layer that controls electric current conductivity for the purpose of providing optimal conductive film (paragraph 0255). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724